Citation Nr: 1037728	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  06-39 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel







INTRODUCTION

The Veteran had active military service from May 1970 to January 
1972.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a December 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran maintains that service connection for a cervical 
spine disability is warranted because he has such a disorder as a 
result of an in-service motor vehicle accident.  During the 
development of his claim, the Veteran was accorded a VA 
examination in December 2005, at which time the examiner noted 
that outpatient treatment records indicate that the Veteran was 
diagnosed with cervical spondylosis in April 1995.  

Included in the claims folder is a May 2001 VA treatment record 
which also references the April 1995 treatment and also indicates 
that the Veteran subsequently received physical therapy (on his 
right shoulder) from VA.  However, VA records prior to May 2001 
have not been associated with the claims file.  Records generated 
by VA facilities that may have an impact on the adjudication of a 
claim are considered in the constructive possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Thus, because the Board has identified possible 
outstanding VA records pertinent to the Veteran's current claim 
on appeal, VA must undertake efforts to acquire such documents as 
these records may be material to his claim; a reasonable effort 
should be made to obtain such records.  See 38 U.S.C.A. § 
5103A(b).

As a final note, once these treatment records have been obtained 
and associated with the claims file, the Board believes that the 
Veteran should be afforded another VA examination, based on the 
expanded record, to determine whether his currently diagnosed 
cervical spine disability is etiologically related to his active 
service.  

Accordingly, the case is REMANDED for the following action:

1.	Obtain all records of VA treatment that 
the Veteran received for his cervical 
spine disability between January 1995 and 
May 2001.  A response, negative or 
positive, should be associated with the 
claims file.  Requests must continue until 
the RO determines that the records sought 
do not exist or that further efforts to 
obtain those records would be futile.  All 
such available medical records should be 
associated with the Veteran's claims 
folder.  

2.	Following the above, schedule the Veteran 
for a VA examination to determine the 
nature and etiology of any currently 
manifested cervical spine disability.  The 
claims folder must be made available to 
the examiner for review, and the record 
should indicate that such a review was 
accomplished.  All indicated tests should 
be performed and the findings reported in 
detail.  

Following a review of the record and an 
examination of the Veteran, the examiner 
should offer a diagnosis of any currently 
manifested cervical spine disability.  The 
examiner should then offer an opinion as 
to whether any currently diagnosed 
cervical spine disability is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), etiologically related to 
his active service, to include a December 
1970 motor vehicle accident.  

3.	After completing the above, and any other 
development deemed necessary, readjudicate 
the Veteran's claim based on the entirety 
of the evidence.  If the benefit sought on 
appeal is not granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2009).  He has the right to submit additional 
evidence and argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  


